Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-9 are pending.
The prior art submitted on February 10, 2020 has been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (2016/0252904).
As per claim 1, Sakai et al. disclose a driving assistance system capable of communicating with a route guidance system that searches for a planned travel route of a vehicle and provides guidance on the planned travel route which includes a processor (see at least figure 1 and the related text) programmed to accept, as input, 
As per claims 2-4, the limitations of these claims are taught in at least figures 3, 9 and 10 of the Sakai et al. reference. wherein the processor is programmed to determine that the planned travel route whose guidance is provided by the route guidance system matches the route for driving assistance, when versions of the planned travel route whose guidance is provided by the route guidance system and the route for driving assistance match each other.
As per claim 5, Sakai et al. disclose that the processor is programmed to stop, when a version of the planned travel route whose guidance is provided by the route guidance system cannot be inputted from the route guidance system, the driving assistance of the vehicle on the route for driving assistance (see at least figures 5, 7, 8 and the related text).
As per claim 6, Sakai et al. disclose that the limitation of this claim as in figures 3, 9 and 10.
With respect to claims 7-9, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Kawamata et al. (2015/0112537), Ding et al. (2015/0369617), Kislovskiy et al. (2018/0340790) and Kislovskiy et al. (2018/0341571).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


								

								
January 13, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661